Title: Isaac Smith Sr. to John Adams, 22 March 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston March 22d. 1778 i.e. 1777
     
     Yours of the 25th Ulto. I received sometime since by my Schooner and have sent your Barrel flour—As likewise a packet of yours by a schooner a few days since. A schooner that came Out with mine charged by Our Commite of Warr (Arnold Master) is suppos’d to be taken. As to my Affairs att Baltemore they fell into the hands of those people not by choice and wish I had known sooner what sort of people they were.
     As to all kinds of provissions, and more especially bread kind I know not how the Town will be supplyed, As there will scarce any body Venture Again, and when itt comes there is no satisfaction to the Owner in doing the business. I Offered itt to the Town or any body att 5 PC. profit which in fact is nothing because a factor has that for doing business without any resque, and have sold itt, att that rate and itt comes Out so high that I am sick of itt.
     A great many of the present House as well as  thinks a person concernd in trade, what he has comes is all gains, or att least One would think so by some conduct. As to trade in this province or rather in this Town I dont know of six Merchants that carries on any and indeed, we have nothing to send to Europe or the West Indies but must be subject to a great loss. In short we have nothing that I can find to send to France or Spain to the Amount of a thousand pounds sterling in the province.—We cant even buy lumber without provission or West India goods which is almost gone in the Country and Armey. Indeed of all the prises prizes taken there has not One quarter eenterd in this Town.
     I dont know of any more Methods to be taken but what you have done to keep up the Credit of the Currency.—I have heard you are About building some ships of 60. or 70. Guns, which will come to a very large some of money and when built must lay by the Walls. Whether such a sum that must be made for that purpose wont be a further means of lessening the Value of the money. Such a ship can never be got to see from hence, iff we are to judge by the dispatch lesser Ones make. However I wish itt may prove the reverse.—With regard to Our regulation of prises prices, that Ought to have Originated with the Congress and setled the prises of each states produce, for were there is no controleing power Over the whole itts imposible to put things on an equal footing, and Consequently the Thirteen states cant regulate foreign or the West India Markets, a thing never Accomplisht by any Nation. So that to put prises on Articles when itts imposible to know what they may cost the Owners, is a means of preventing those Articles which are Absolutely Nessesary. Indeed there is nothing got by trade excepting the Owner runs his Own resques, for there can be no Insurance to be Obtaind, under 50 PC. the Voyage round which is 100. on the Capital, besides the hire of the Vessell, Victualing and Manning—all which are very high more especially the Wages. So that itt is Imposible to estimate the Value of any commodity before itt Arrives. I have been surprisd my self, att what some Articles have turned Out att, till a Voyage is finisht. I had lately two parcels of Malasses and the Vessells on much easier terms than I can now send them Out att, and the Cargo sent from 10 to 15 PC. under what itt can now be purchast att and the Vessells did as well and much better than Nine tenths of the Vessells that goes to the West Indies, and upon setling the Voyage’s itt turnd Out on an Average att 4/4. and as I let Our state have some on consideration of there makeing an Allowance. Otherwise I shall sink from the real cost five pounds L.M. a hhd., and the present regulation as to West India goods the Consequence there will be none or but little to be had. N. England Rum would Answer every end for the Armey att 5/ or even 6/ as they must give double for West India.—We have arrived here a french General which you have heard of nearer by this.
     
      I should be glad of a line when att leisure—& are Yr. hum servt.,
      Isaac Smith
     
    